On Motion of Mr. Charles Cotesworth Pinckney Sollicitor for the Complainant praying that an Injunction might issue to stop the Monies in the Provost Marshal’s Hands levied by Virtue of two Executions issued at the suit of the Defendants against the Complainant’s Estate; The Court on hearing Mr. Parsons Sollicitor for the Defendant Smith and with the Consent of said Complainant’s Sollicitor, Ordered that the said Provost Marshal do pay to the said Defendant Smith, or his Sollicitor, so much Mony as by him is sworn in his Answer to be due to him upon his giving Security to the Master of this Court that the same may be forthcoming and be subject and liable to the further Order of this Court.
John Troup Register in Chancery